DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered. 
Priority
	This application claims foreign priority to 10163721.3, filed 05/24/2010.

Status of Claims
	Claims 1-8, 10-12, 14-16, 22-27, 29, 30, and 32 are pending.
	Claims 14-16 and 27 have been withdrawn from consideration.
	Claims 9, 13, 17-21, 28, and 31 have been cancelled

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 3 (Figure 1c) with traverse on 07/12/2021.
Claim Rejections - 35 USC § 112
The 112 rejection has been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 22-26, 29, 30, and 32 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Strzepa et al (Strzepa) US 20090228104 A1 in view of Shepperd US 4,863,476.
Strzepa discloses a titanium implant 100 comprising a body 105 comprising an articulating surface 110 corresponding to an articulating surface of a joint (the curved surface is designed to be flush within a patients joint) and a bone contacting surface 115 comprising a coating of hydroxyapatite (HA) [0056] and a cartilage contacting surface 120 between the articulating and bone contacting surfaces and a post 130 also coated with hydroxyapatite (HA) [0056] which has bone ingrowth properties (Claim 12).
In regards to the requirement for the post to provide a primary press fit fixing the implant to the joint, the post of Strzepa is fully capable of forming a press fit when implanted within the appropriately sized opening in a joint bone.
However, Strzepa does not specifically disclose the percentage of the HA within the coating or the application of HA upon the cartilage contacting surface.
Shepperd 6:30-37 teach that is known in the art of bone/cartilage implants to use of HA coatings for the purpose of optimizing the promotion of both bone and cartilage ingrowth around and through the implant .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the HA coating of Strzepa along 100% of the cartilage contacting surface and to provide HA at a rate of greater than 95% in order to optimize the promotion of ingrowth around and through the implant.  
In regards to claim 30, the comparison of the height of the cartilage contacting surface coating to the patient would wholly depend on the location and condition of the implant site.  Accordingly, the modification described above allowing for 100% covering of the cartilage contacting surface would equate to a height of at least 75% of a thickness of cartilage found in at least some patients.  Considering the variety of implant sites throughout the body with cartilage and bone and the possibility of varied thicknesses (health patient, natural deterioration, diseased deterioration, and surgical removal), there are inherently some patients and implant sites matching the required range with respect to the implant of Strzepa.

In regards to claim 12 Strzepa discloses the invention substantially as claimed being described above.  However, Strzepa discloses a base of titanium and a coating of HA but does not disclose these materials are applied as a double coating.
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the titanium base could be made through any number of many known processes.  A well-known process is dip coating to build up many layers of a material to form the final implant.  Accordingly, by forming the device using dip coatings would result in numerous layers of titanium forming the base with an exterior coating of HA.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12, 22-26, 29, 30, and 32 have been considered but are moot because they are solely directed at disqualifying the Bake reference.  A new grounds of rejection has been provided which replaces the teaches of Bake with similar teachings of Shepperd.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/Christopher D. Prone/Primary Examiner, Art Unit 3774